Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, and 6 have been amended. No claims have been added or cancelled. Currently claims 1-6 are pending. 

Response to Arguments
Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive with respect to claims 4-5. The Applicant argues on page 7 of the remarks that the prior art does not teach “the leads are laid out such that a distance in a direction between the corner electrode and a horizontal portion of a lead of the leads facing the corner electrode and extending parallel to the side of the rectangular detection part on which the corner electrode is located is greater than a distance in the same direction between other end electrodes of the triangular end electrodes on the same side of the rectangular detection part other than the corner electrode and other horizontal portions of the same lead extending parallel to the same side of the rectangular detection part”.
The Office disagrees. Hwang teaches in figure 2, that a distance of a horizontal portion of a lead in a corner that is connected to electrodes TE-1 are shown as the bottom left or bottom right electrode which is greater than a distance of the horizontal portion of leads of electrodes TE-1 that are between the corners. Hwang also teaches in figure 2, that a distance of a horizontal portion of a lead in a corner that is connected to electrodes TE-2 shown in the bottom left or bottom right electrode is greater than a distance of the horizontal portion of leads of electrodes TE-1 that are between the corners. There is no requirement that the distance must be greater than all the horizontal portions in the same direction between other end electrodes of the triangular end electrodes on the same side of the rectangular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (Pub. No.: US 2018/0348906 A1) hereinafter referred to as Hwang in view of Lee et al. (Pub. No.: US 2017/0153726 A1) hereinafter referred to as Lee.
With respect to Claim 4, Hwang teaches a touch panel (fig. 2, item TSP; ¶109; ¶115), comprising: first arrays of electrodes (fig. 2, item TE-1; ¶116), each of the first arrays including multiple electrodes that are arranged in a first direction (fig. 2), the first arrays being arranged parallel to each other in a second direction that intersects the first direction (fig. 2), the electrodes of the each of the first arrays including triangular end electrodes disposed at ends of the each of the first arrays and rhombus-shaped electrodes that are disposed between the triangular end electrodes (fig. 2; ¶133), and vertices of the electrodes of the each of the first arrays being connected to each other (fig. 2); second arrays of electrodes (fig. 2, item TE-2; ¶116), each of the second arrays including multiple electrodes that are arranged in the second direction (fig. 2), the second arrays being arranged parallel to each other in the first direction (fig. 2), the electrodes of the each of the second arrays including triangular end electrodes disposed at ends of the each of the second arrays and rhombus-shaped electrodes that are disposed between the triangular end electrodes (fig. 2; ¶133), and vertices of the electrodes of the each of the second arrays being connected to each other (fig. 2); and leads each of which extends from one of the triangular end electrodes of the first arrays and the second arrays connects the one of the triangular end electrodes to a touch pad (fig. 2, where items TL extend towards the touch pads), wherein the electrodes of one of the first arrays and the second arrays are positioned in gaps between the electrodes of another one of the first arrays and the second arrays such that the first arrays of electrodes and the second arrays of electrodes form a rectangular detection part as a whole (fig. 2); the triangular end electrodes include at least one corner electrode located in a corner on a side of the rectangular detection part (fig. 7, item CE; ¶191; ¶199; ¶211); and the leads are laid out such that a distance (fig. 2, distance of the horizontal portion of item TL-1 that is parallel to the rectangular detection part and located in a corner) in a direction between the corner electrode (fig. 2, corner electrode: item TE-1/TE-2 that is the bottom right) and a horizontal portion (fig. 2, horizontal portion of a lead of the leads is connected to triangular end electrode at the corner) of a lead of the leads facing the corner electrode and extending parallel to the side of the rectangular detection part on which the corner electrode is located is greater than a distance in the same direction between the other end electrodes of the triangular end electrodes on the same side of the rectangular detection part other than the corner electrode and other horizontal portions of the same lead extending parallel to the same side of the rectangular detection part (fig. 2, the other distances in the same direction between the other end electrodes of the triangular end electrodes on the same side of the rectangular detection part other than the corner electrode and the other horizontal potions are the horizontal portions of the leads of the triangular end electrodes that are between the corners which may be from all the leads between the corners or some of the leads between the corners).
 an external device. 
Lee teaches a touch panel (fig. 2, item 200; ¶41), comprising: first arrays of electrodes (fig. 2, item 10; ¶41), each of the first arrays including multiple electrodes that are arranged in a first direction (fig. 2, in a direction DR1; ¶47), the first arrays being arranged parallel to each other in a second direction that intersects the first direction (fig. 2, in a second direction DR2), the electrodes of the each of the first arrays including triangular end electrodes disposed at ends of the each of the first arrays and rhombus-shaped electrodes that are disposed between the triangular end electrodes (fig. 2; ¶45), and vertices of the electrodes of the each of the first arrays being connected to each other (fig. 2; ¶47); second arrays of electrodes (fig. 2, item 20; ¶41), each of the second arrays including multiple electrodes that are arranged in the second direction (fig. 2, in a second direction DR2; ¶47), the second arrays being arranged parallel to each other in the first direction (fig. 2, in a first direction DR1), the electrodes of the each of the second arrays including triangular end electrodes disposed at ends of the each of the second arrays and rhombus-shaped electrodes that are disposed between the triangular end electrodes (fig. 2; ¶45), and vertices of the electrodes of the each of the second arrays being connected to each other (fig. 2; ¶47); and leads (fig. 2, leads the signal lines 40; ¶51) each of which extends from one of the triangular end electrodes of the first arrays and the second arrays and connects the one of the triangular end electrodes to an external device (¶52), wherein the first arrays of electrodes and the second arrays of electrodes form a rectangular detection part as a whole (fig. 2; ¶48). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch panel of Hwang, such that leads each of which extends from one of the triangular end electrodes of the first arrays and the second arrays and connects the one  an external device, as taught by Lee, as it is customary in order for touch detection to occur thru an external device such as a detection circuit (Lee - ¶52). 
With respect to Claim 5, claim 4 is incorporated, Hwang teaches wherein the leads extend in parallel with sides of the detection part (fig. 2, item TL extends horizontally and vertically with the detection part).

Allowable Subject Matter
Claims 1-3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches a touch panel, comprising: first arrays of electrodes; second arrays of electrodes; and an output part where leads extending from the triangular end electrodes are combined and connected to an external device/leads each of which extends from one of the triangular end electrodes of the first arrays and the second arrays and connects the one of the triangular end electrodes to an external device; and one of the triangular end electrodes of the first arrays and one of the triangular end electrodes of the second arrays constitute corner electrodes that are disposed in a same corner on one of four sides/a side of the rectangular detection part and facing the leads, and at least one of the corner electrodes is smaller in area than other triangular end electrodes disposed on the same side of the rectangular detection part, such that an outer side of the at least one of the corner electrodes is parallel and indented from the side of the rectangular detection part including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DONNA V Bocar/               Examiner, Art Unit 2621     

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621